Citation Nr: 0719671	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-39 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from June 1970 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Responsibility for the appeal lies 
with the RO in New York City, New York.  

In the veteran's statement in support of his claim received 
by the New York City RO in January 2005, he pointed out that 
he has received treatment at the Fonda VA Outpatient Clinic, 
in Fonda, New York, and he asked the RO to consider that 
evidence in adjudicating his claim.  Although VA has a duty 
to assist a claimant in obtaining evidence to substantiate 
his claim (see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006)), nothing in the claims folder indicates that 
the RO requested the VA treatment records.  VA medical 
treatment records are deemed to be within the control of VA 
and should have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, at the veteran's January 2007 videoconference 
hearing before the Board, he provided additional details 
about four stressor incidents.  Two of the incidents (the 
death of Vietnamese girl and the appearance of men dressed in 
black and carrying AK-47s) would not be capable of 
verification.  

But the other two incidents (Barney from Colorado being twice 
on a dump truck that was blown up while sweeping for mines 
and a soldier from the 101st Airborne Division who walked 
over a land mine and died 5 days later) might be verifiable 
if the veteran has now remembered sufficient details as to 
the location of the incidents and the unit of the deceased 
soldier.  Accordingly, the veteran should be asked to supply 
whatever additional information is needed in order to attempt 
to verify these incidents.  

Finally, since the veteran has not been given notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice should be provided to him.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1. Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  Ask the veteran to supply whatever 
further details are necessary to attempt 
to verify the stressor events described in 
the January 2007 videoconference hearing.  
If sufficient detail is received, attempt 
to verify those stressors.  If the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) is not contacted in an 
attempt to verify the claimed stressor(s), 
the reason(s) why JSRRC is not contacted 
should be documented in the claim folder.

3.  Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including the 
Fonda VA Outpatient Clinic).  Associate 
any evidence obtained with the claims 
folder. 

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



